USCA11 Case: 21-13405      Date Filed: 05/31/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit
                   ____________________

                          No. 21-13405
                    Non-Argument Calendar
                   ____________________

JODI JACOBS,
As Personal Representative of the
Estate of Barry Jacobs,
                                              Plaintiff-Appellant,
versus
MID-CONTINENT CASUALTY COMPANY,
A foreign corporation,
                                            Defendant-Appellee.
                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
             D.C. Docket No. 0:19-cv-61017-RKA
                   ____________________
USCA11 Case: 21-13405          Date Filed: 05/31/2022      Page: 2 of 2




2                       Opinion of the Court                   21-13405

Before WILSON, JILL PRYOR, and BRANCH, Circuit Judges.
PER CURIAM:
       Appellant Mrs. Jodi Jacobs appeals the district court’s entry
of summary judgment in favor of Appellee Mid-Continent Casu-
alty Company (MCC). The district court found that Jacobs “failed
to meet her burden of apportioning her damages between the two
state-court defendants.”
        We review de novo a district court’s grant of summary judg-
ment considering the facts and drawing all reasonable inferences in
the light most favorable to the non-moving party. Mann v. Taser
Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir. 2009).
        Under Florida law, a plaintiff who settles with an insured de-
fendant and then sues the defendant’s insurer for indemnification,
bears the burden of establishing the allocation of the total damages
as between the covered and uncovered claims. Keller Indus., Inc.
v. Emps. Mut. Liab. Ins. Co., 429 So. 2d 779, 780 (Fla. Dist. Ct. App.
1983) (collecting cases). If the insured fails to allocate its losses, it
is precluded from recovering against the insurer. Id. Mrs. Jacobs
failed to produce any evidence that the settled claims at issue were
allocated as required under Florida law. As a result, MCC is enti-
tled to summary judgment. We affirm.
       AFFIRMED.